ORDER
PER CURIAM:
Petitioner, Bernard James Fitzpatrick, seeks a writ of habeas corpus and appears pro se.
*542Petitioner was tried and convicted for the murder of a fellow inmate at the Montana State Prison. He appealed that conviction to this Court where his conviction was affirmed.
Petitioner raises numerous questions about alleged irregularities at his trial. In the main, these alleged errors were raised on appeal and are without merit.
However, petitioner does raise questions concerning alleged irregularities in the conduct of his trial which were not considered on the appeal. Since we have no record before us, we have no way to ascertain the validity of petitioner’s allegations.
Therefore we refer the petition to the Montana Defender Project as counsel for petitioner in order that they may investigate the allegations and take such action as may be appropriate. To that end, petitioner’s motion to proceed in forma pauperis, is granted.
It is so ordered.